DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Applicant’s Response dated February 25, 2022. Claims 11-14 and 17-20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated February 25, 2022, Examiner withdraws the previous specification objection; withdraws the rejections for the canceled claims; and maintains the previous prior art rejections. 

Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. Examiner has found no supported arguments in Applicant’s reply to address specifically. However, the new amendments, which are indicated by Applicant to overcome the current art of record, are explained below in the corresponding rejections. Any remaining arguments and/or statements are addressed by the rejections below. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 19, and 20 along with the corresponding dependent claims 12-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 11 and 20 recites wherein, with the aid of the device, a braking hot spot map in the form of the map is used by a traffic control center to control a smoothness of the traffic flows, including via phase changes of the infrastructure units, including the signal system and the traffic control system. First, the term “the device” lacks antecedent basis. Appropriate action is required. Second, the term “the traffic flows” lacks antecedent basis. Third, it is unclear whether “the infrastructure units” relates back to the at least one infrastructure unit or not. For purposes of this action, Examiner is interpreting this limitation to refer back to the infrastructure unit. Fourth, the term “the aid” lacks antecedent basis.

Claim 19 recites wherein, with the aid of the device, a braking hot spot map in the form of the map is used by a traffic control center to control a smoothness of the traffic flows, including via phase changes of the infrastructure units, including the signal system and the traffic control system. First, the term “the aid” lacks antecedent basis. Appropriate action is required. Second, the term “the traffic flows” lacks antecedent basis. Third, it is unclear whether “the infrastructure units” relates back to the at least one infrastructure unit or not. For purposes of this action, Examiner is interpreting this limitation to refer back to the infrastructure unit.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2017/0330456 (hereinafter, “Miller”; previously of record).

Regarding claim 11, Miller discloses a method for controlling traffic to reduce air pollution (see at least [0039]; the method includes optimizing traffic control for increasing the fuel efficiency and decreasing the kinetic energy loss of vehicles (i.e., reducing air pollution by lowering fuel emissions)), the method comprising: 
reading-in, via a read-in unit, at least one pollution signal that represents at least one parameter of a movement of a vehicle in a predetermined relation to a threshold value and a geographical position of the vehicle (see at least [0006]; the kinetic energy (i.e., pollution signal) which is indicative of movement of a vehicle and is relative to the position and motion of a vehicle. The threshold value is zero, because the velocity of a vehicle must be greater than zero for the vehicle to have kinetic energy. The information is obtained by the controller (i.e., read-in unit)); and 
outputting, based on the at least one pollution signal, a change signal for changing at least one parameter of at least one infrastructure unit in surroundings of the position to control the traffic (see at least Fig. 4, [0006], and [0049]; based on the kinetic energies of vehicles entering an intersection from different directions, the central computer sends a signal to the traffic light to adjust the timing of the traffic light); 
changing, via the change signal, the at least one parameter of the at least one infrastructure unit in surroundings of the position to control the traffic (see at least [0010]; the light (i.e., infrastructure unit) may be changed to, for example, alter the time intervals (i.e., at least one parameter)); and
generating, by using the at least one pollution signal, a map signal, which is for displaying and storing the parameter of the movement and the position in a map, and wherein the generating is carried out in response to the reading-in of the at least one pollution signal (see at least [0006], [0010], [0015], and [0025]; the aggregate kinetic energy (i.e., at least one pollution signal) is used to generate, via a processor comprising storage capability, information regarding the geolocation and speed of a vehicle (i.e., map signal) which relates to a position in a map comprising, for example, an intersection. The generating is in response to the accumulation of the kinetic energy of the vehicles (i.e., the reading-in of the at least one pollution signal));
wherein the infrastructure unit includes a light signal system and a traffic control system (see at least [0010]; the traffic light is considered a light signal system and/or a traffic control system), and 
wherein, with the aid of the device, a braking hot spot map in the form of the map is used by a traffic control center to control a smoothness of the traffic flows, including via phase changes of the infrastructure units, including the signal system and the traffic control system (see at least Fig. 1, Fig. 2, Fig. 4, [0008], [0010], and [0021]; the central controller may control the light (i.e., infrastructure unit) which may be changed such that it, for example, alters the time intervals (i.e., at least one parameter) of the lights in order to improve traffic flow of the traffic system via the signal system via a map comprising intersections (i.e., braking hot spots)).

Regarding claim 12, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses wherein the at least one parameter includes a representation of a braking movement of the vehicle (see at least [0001], [0006], and [0022-0023]; the parameter is kinetic energy of a vehicle which is proportional to the braking distance of a vehicle. While not explicitly taught by the reference, Examiner asserts that it is common knowledge that kinetic energy is proportional to braking distance).

Regarding claim 13, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses wherein the at least one parameter includes a representation an acceleration or deceleration movement of the vehicle on an uphill grade (see at least [0001], [0006], and [0022-0023]; kinetic energy, which is proportional to a braking distance, is also dependent on the grade upon which the vehicle rests. For example, a vehicle going uphill is converting kinetic energy to potential energy which results in lowering the kinetic energy while a vehicle going downhill is converting potential energy to kinetic energy which results in increasing the kinetic energy. Examiner asserts that it is common knowledge that calculating the kinetic energy is dependent on the slope upon which the subject rests).

Regarding claim 14, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses wherein the at least one pollution signals on which the outputting is based includes a plurality of pollution signals that are all associated with, within a tolerance range, the same geographical position (see at least [0007]; the aggregate kinetic energy (i.e., the at least one pollution signal) of multiple kinetic energies associated with multiple vehicles (i.e., the plurality of pollution signals) that are all going the same direction toward a traffic light and are all within a distance of the traffic light (i.e., within the same geographic position tolerance range), and the aggregate kinetic energy is used to adjust timing of the traffic lights (i.e., the outputting is based on the pollution signal)).

Regarding claim 17, Miller discloses all of the limitations of claim 11. Additionally, Miller discloses generating, based on the obtained at least one pollution signal, an electronic map including a representation (a) the at least one parameter of the movement and (b) the geographical position relative to the map (see at least Fig. 2, Fig. 4, [0025]; geolocations of the light and/or the intersection are acquired electronically (i.e., an electronic map) geolocations and speeds of the vehicles relative to the intersection (i.e., geographical position relative to the map and a movement parameter) are electronically acquired by the central computer).

Regarding claim 18, Miller discloses all of the limitations of claim 17. Additionally, Miller discloses wherein the map depicts a territorial unit (see at least Fig. 2, Fig. 4, [0010], and [0048]; the geolocations may include multiple traffic lights at multiple intersections (i.e., the conglomerate of geolocations being a map) and the timing can be optimized with respect to the multiple traffic lights and includes the route information of vehicles to assist in the process. Geolocations comprising multiple traffic lights considered a territorial unit, because it is a larger locality than a single intersection (see Present Application at p. 3, Ln. 12-13 which includes a “larger locality” as an example of a territorial unit)).

Regarding claim 19, Miller discloses a device for controlling traffic to reduce air pollution (see at least [0039]; the system is capable of optimizing traffic control for increasing the fuel efficiency and decreasing the kinetic energy loss of vehicles (i.e., reducing air pollution by lowering fuel emissions)), the device comprising: 
at least one interface (see at least [0008]; the network interface); and 
a processor (see at least [0008]; the central controller/computer includes a processor); 
wherein the processor is configured to perform the following: 
reading-in, via the at least one interface (see at least [0008]; the vehicles and traffic lights send information to the central controller/computer via the network interface), at least one pollution signal that represents at least one parameter of a movement of a vehicle in a predetermined relation to a threshold value and a geographical position of the vehicle (see at least [0006]; the kinetic energy (i.e., pollution signal) which is indicative of movement of a vehicle and is relative to the position and motion of a vehicle. The threshold value is zero, because the velocity of a vehicle must be greater than zero for the vehicle to have kinetic energy); and 
outputting, via the at least one interface and based on the at least one pollution signal, a change signal for changing at least one parameter of at least one infrastructure unit in surroundings of the position to control the traffic (see at least Fig. 4, [0006], and [0049]; based on the kinetic energies of vehicles entering an intersection from different directions, the central computer sends a signal to the traffic light to adjust the timing of the traffic light);
changing, via the change signal, the at least one parameter of the at least one infrastructure unit in surroundings of the position to control the traffic (see at least [0010]; the light (i.e., infrastructure unit) may be changed to, for example, alter the time intervals (i.e., at least one parameter)); and
generating, by using the at least one pollution signal, a map signal, which is for displaying and storing the parameter of the movement and the position in a map, and wherein the generating is carried out in response to the reading-in of the at least one pollution signal (see at least [0006], [0010], [0015], and [0025]; the aggregate kinetic energy (i.e., at least one pollution signal) is used to generate, via a processor comprising storage capability, information regarding the geolocation and speed of a vehicle (i.e., map signal) which relates to a position in a map comprising, for example, an intersection. The generating is in response to the accumulation of the kinetic energy of the vehicles (i.e., the reading-in of the at least one pollution signal));
wherein the infrastructure unit includes a light signal system and a traffic control system (see at least [0010]; the traffic light is considered a light signal system), and 
wherein, with the aid of the device, a braking hot spot map in the form of the map is used by a traffic control center to control a smoothness of the traffic flows, including via phase changes of the infrastructure units, including the signal system and the traffic control system (see at least Fig. 1, Fig. 2, Fig. 4, [0008], [0010], and [0021]; the central controller may control the light (i.e., infrastructure unit) which may be changed such that it, for example, alters the time intervals (i.e., at least one parameter) of the lights in order to improve traffic flow of the traffic system via the signal system via a map comprising intersections (i.e., braking hot spots)).

Regarding claim 20, Miller discloses all of the limitations of claim 1. Additionally, Miller discloses a non-transitory computer-readable medium, is stored a computer program, which is executable by a processor, comprising: (see at least [0008]; the central controller/computer includes a memory in the form of a computer-readable media which may store instructions for a processor and a processor which performs the operations)
a program code arrangement having program code for controlling traffic to reduce air pollution, by performing the following (see at least [0039]; the method includes optimizing traffic control for increasing the fuel efficiency and decreasing the kinetic energy loss of vehicles (i.e., reducing air pollution by lowering fuel emissions)):
reading-in at least one pollution signal that represents at least one parameter of a movement of a vehicle in a predetermined relation to a threshold value and a geographical position of the vehicle (see at least [0006]; the kinetic energy (i.e., pollution signal) which is indicative of movement of a vehicle and is relative to the position and motion of a vehicle. The threshold value is zero, because the velocity of a vehicle must be greater than zero for the vehicle to have kinetic energy); and 
outputting, based on the at least one pollution signal, a change signal for changing at least one parameter of at least one infrastructure unit in surroundings of the position to control the traffic (see at least Fig. 4, [0006], and [0049]; based on the kinetic energies of vehicles entering an intersection from different directions, the central computer sends a signal to the traffic light to adjust the timing of the traffic light);
changing, via the change signal, the at least one parameter of the at least one infrastructure unit in surroundings of the position to control the traffic (see at least [0010]; the light (i.e., infrastructure unit) may be changed to, for example, alter the time intervals (i.e., at least one parameter)); and
generating, by using the at least one pollution signal, a map signal, which is for displaying and storing the parameter of the movement and the position in a map, and wherein the generating is carried out in response to the reading-in of the at least one pollution signal (see at least [0006], [0010], [0015], and [0025]; the aggregate kinetic energy (i.e., at least one pollution signal) is used to generate, via a processor comprising storage capability, information regarding the geolocation and speed of a vehicle (i.e., map signal) which relates to a position in a map comprising, for example, an intersection. The generating is in response to the accumulation of the kinetic energy of the vehicles (i.e., the reading-in of the at least one pollution signal));
wherein the infrastructure unit includes a light signal system and a traffic control system (see at least [0010]; the traffic light is considered a light signal system), and 
wherein, with the aid of the device, a braking hot spot map in the form of the map is used by a traffic control center to control a smoothness of the traffic flows, including via phase changes of the infrastructure units, including the signal system and the traffic control system (see at least Fig. 1, Fig. 2, Fig. 4, [0008], [0010], and [0021]; the central controller may control the light (i.e., infrastructure unit) which may be changed such that it, for example, alters the time intervals (i.e., at least one parameter) of the lights in order to improve traffic flow of the traffic system via the signal system via a map comprising intersections (i.e., braking hot spots)).

Additional Relevant Prior Art (Previously of Record)
While not cited in the present application, the following prior art is particularly relevant:
U.S. Pat. No. 4,370,718 which is directed to conservation of aggregate momentum to avoid fuel loss by improving traffic flow at intersections; and
U.S. Pat. No. 9,412,271 which is directed to traffic control for a number of intersections within a municipality based on a vehicle cluster analysis. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663